Exhibit 10.1

Execution Version

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is dated as of December 2,
2014 (the “Effective Date”), by and among QEP Resources, Inc., a Delaware
corporation (“QEP”), QEP Field Services Company, a Delaware corporation (“Field
Services”), and Tesoro Logistics LP, a Delaware limited partnership (“TLLP”).
QEP, Field Services and TLLP are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS:

A. Pursuant to that certain Membership Interest Purchase Agreement, dated
October 19, 2014 (the “MIPA”), by and between Field Services and TLLP, QEP,
through Field Services, agreed to sell its midstream business to TLLP;

B. The Parties and certain of their affiliates entered into the First Amended
and Restated Omnibus Agreement, dated as of the date hereof (the “A&R Omnibus
Agreement”), to release QEP and Field Services from certain indemnification
obligations set forth in Article II of that certain Omnibus Agreement, dated as
of August 14, 2013, by and among QEP, Field Services, QEP Midstream Partners,
LP, a Delaware limited partnership (“QEPM”), and certain affiliates of QEPM.

C. Pursuant to Section 6.24 of the MIPA, QEP and Field Services have agreed to
retain certain other indemnification obligations related to assets retained by
them and not conveyed to QEPM or TLLP.

NOW, THEREFORE, in consideration of the premises and the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein and in the MIPA, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound by the terms hereof, agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. In addition to the terms defined in the introductory
paragraph and the recitals of this Agreement, for purposes hereof, the
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the MIPA.

Section 1.2 Rules of Construction. Unless expressly provided for elsewhere in
this Agreement, this Agreement shall be interpreted in accordance with the rules
of construction set forth in Section 1.2 of the MIPA.



--------------------------------------------------------------------------------

ARTICLE II

INDEMNIFICATION

Section 2.1 If QEPM asserts an indemnification claim against TLLP under Sections
2.1(a)(iii) or 2.3(a)(ii) of the A&R Omnibus Agreement (a “QEPM Claim”), QEP and
Field Services shall, jointly and severally, indemnify, defend and hold harmless
the Purchaser Group from and against any Damages suffered or incurred by the
Purchaser Group, directly or indirectly, by reason of or arising out of:

(a) any environmental event, condition or matter associated with or arising from
such QEP Claim as it relates to the Haynesville Assets, which represent the only
Retained Assets (as defined in the A&R Omnibus Agreement) that were not included
in the Assets sold to TLLP pursuant to the MIPA, whether occurring before, on or
after August 14, 2013, and whether occurring under Environmental Laws (as
defined in the A&R Omnibus Agreement) as in effect prior to, at or after the
Closing Date; and

(b) events and conditions associated with the Haynesville Assets, which
represent the only Retained Assets (as defined in the A&R Omnibus Agreement)
that were not included in the Assets sold to TLLP pursuant to the MIPA, whether
occurring before, on or after August 14, 2013; provided that such event or
condition is set forth in a QEPM Claim.

Section 2.2 All claims for indemnification pursuant to this Agreement shall be
asserted and resolved as set forth in Section 10.3 of the MIPA.

Section 2.3 The indemnification obligations of QEP and Field Services pursuant
to this Agreement shall be subject to the same limitations as set forth in
Section 12.12 of the MIPA. For the avoidance of doubt, no other limitations
shall apply other than as provided in this Section 2.3. In addition, TLLP agrees
that it shall only be entitled to indemnification under this Agreement with
respect to an event giving rise to a QEPM Claim.

ARTICLE III

MISCELLANEOUS

Section 3.1 Except as otherwise provided herein, all costs and expenses
(including legal and financial advisory fees and expenses) incurred in
connection with, or in anticipation of, this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such expenses.

Section 3.2 This Agreement and the legal relations between the Parties shall be
governed by and construed in accordance with Section 12.4 of the MIPA.

Section 3.3 This Agreement constitutes the entire agreement between the Parties
pertaining to the subject matter hereof, and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.

Section 3.4 This Agreement may be executed in counterparts, each of which shall
be deemed an original instrument, but all such counterparts together shall
constitute but one agreement. A Party’s delivery of an executed counterpart
signature page by facsimile (or electronic .pdf format transmission) is as
effective as executing and delivering this Agreement in the presence of the
other Party. No Party shall be bound until such time as all of the Parties have
executed counterparts of this Agreement.

 

2



--------------------------------------------------------------------------------

Section 3.5 Except as otherwise contemplated by this Agreement, all covenants
and agreements of the Parties contained in this Agreement shall survive from the
Effective Date and remain in full force and effect in accordance with their
applicable terms.

Section 3.6 All notices and other communications that are required or may be
given pursuant to this Agreement must be given as required pursuant to
Section 12.2 of the MIPA.

Section 3.7 A failure by any Party to comply with any of its obligations,
agreements or conditions herein contained may be waived by either Party, as
applicable, by an instrument signed by such party and expressly identified as a
waiver, but not in any other manner. No waiver of, or consent to a change in,
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of, or consent to a change in, other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

Section 3.8 This Agreement may be amended or modified only by an agreement in
writing executed by all Parties and expressly identified as an amendment or
modification.

Section 3.9 Except as otherwise expressly provided for in this Agreement, no
Party shall assign all or any part of this Agreement, nor shall any Party assign
or delegate any of its rights or duties hereunder, without the prior written
consent of the other Parties (which consent may be withheld for any reason) and
any assignment or delegation made without such consent shall be void. Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and assigns.

Section 3.10 Each of the Parties shall cause to be performed all actions,
agreements and obligations set forth herein to be performed by any Subsidiary or
Affiliate of such Party or by any entity that becomes a Subsidiary or Affiliate
of such Party on and after the Effective Date.

Section 3.11 Except as otherwise expressly provided in this Agreement, including
Article III hereof, this Agreement is solely for the benefit of the Parties and
should not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

Section 3.12 The Parties agree that irreparable damage would occur in the event
that the provisions of this Agreement were not performed in accordance with
their specific terms. Accordingly, it is hereby agreed that the Parties shall be
entitled to obtain specific performance of the terms of this Agreement in
addition to any other remedy or relief to which they may be entitled. If any
action is brought to enforce this Agreement against a Party, such Party shall
waive the defense that there is an adequate remedy at law.

Section 3.13 The invalidity or unenforceability of any term or provision of this
Agreement in any situation or jurisdiction shall not affect the validity or
enforceability of the other terms or provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction and the remaining terms and provisions shall remain in
full force and effect, unless doing so would result in an interpretation of this
Agreement that is manifestly unjust.

 

3



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

QEP RESOURCES, INC. By:   /s/ Richard J. Doleshek Name:   Richard J. Doleshek
Title:   Executive Vice President and Chief Financial Officer QEP FIELD SERVICES
COMPANY By:   /s/ Richard J. Doleshek Name:   Richard J. Doleshek Title:  
Executive Vice President and Chief Financial Officer

Signature Page to Indemnification Agreement



--------------------------------------------------------------------------------

TESORO LOGISTICS LP By: Tesoro Logistics GP, LLC, its general partner By:   /s/
Phillip M. Anderson Name:   Phillip M. Anderson Title:   President

Signature Page to Indemnification Agreement